           Case 2:20-mc-00093-MCE-EFB Document 11 Filed 02/18/21 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:20-MC-00093 MCE EFB
12                   Plaintiff,
13                  v.                                   STIPULATION AND ORDER EXTENDING TIME
                                                         FOR FILING A COMPLAINT FOR FORFEITURE
14   APPROXIMATELY $19,900.00 IN U.S.                    AND/OR TO OBTAIN AN INDICTMENT
     CURRENCY,                                           ALLEGING FORFEITURE
15
                     Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant

18 Christopher Anthony Clark (“Clark”), by and through their respective counsel, as follows:

19           1.     On or about February 20, 2020, claimant Clark filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $19,900.00 in U.S. Currency (hereafter “defendant currency”), which was seized on November 21, 2019.

22           2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27           3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                     1
29                                                                      Stipulation to Extend Time to File Complaint

30
           Case 2:20-mc-00093-MCE-EFB Document 11 Filed 02/18/21 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was May 20, 2019.

 4          4.      By Stipulation and Order filed April 16, 2020, the parties stipulated to extend to August

 5 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed August 18, 2020, the parties stipulated to extend to

 9 November 16, 2020, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      By Stipulation and Order filed November 16, 2020, the parties stipulated to extend to

13 January 15, 2021, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          7.      By Stipulation and Order filed January 13, 2021, the parties stipulated to extend to

17 February 16, 2021, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

21 to March 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

23 subject to forfeiture.

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
29                                                                             Stipulation to Extend Time to File Complaint

30
          Case 2:20-mc-00093-MCE-EFB Document 11 Filed 02/18/21 Page 3 of 3



 1          9.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to March 18, 2021.

 4    Dated:     2/12/2021                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 5

 6                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
 7                                                          Assistant United States Attorney
 8
 9    Dated:     2/12/2021                                  /s/ Robert J. Beles
                                                            ROBERT J. BELES
10                                                          Beles & Beles Law Office
                                                            Attorney for Christopher Anthony
11                                                          Clark
                                                            (As authorized via email)
12

13
            IT IS SO ORDERED.
14
     Dated: February 17, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
29                                                                           Stipulation to Extend Time to File Complaint

30
